          Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 1 of 22 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


    VEENA V. OZA
                                                         CIVIL ACTION
    Plaintiff,

    v.                                                   COMPLAINT 1:19-cv-05716

    AMERICAN HONDA FINANCE
    CORPORATION, SPECIALIZED LOAN                        JURY TRIAL DEMANDED
    SERVICES, EQUIFAX INFORMATION
    SERVICES, LLC, and TRANSUNION, LLC,

    Defendants.

                                              COMPLAINT

          NOW COMES Veena V. Oza (“Plaintiff”), by and through her attorneys, Sulaiman Law

   Group, Ltd., complaining of the Defendants, American Honda Finance Corporation (“Honda”),

   Specialized Loan Services (“SLS”), Equifax Information Services, LLC (“Equifax”), and

   TransUnion, LLC, (“TransUnion” and collectively “Defendants”) as follows:

                                         NATURE OF THE ACTION

   1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair Credit

Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681 et seq.

                                        JURISDICTION AND VENUE

   2.      Subject matter jurisdiction is conferred upon this Court by the FCRA, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

   3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in this District

and all of the events or omissions giving rise to the claims occurred in this District.




                                                     1
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 2 of 22 PageID #:1




                                                   PARTIES

    4.     Plaintiff Veena Oza is a consumer and a natural person over 18-years-of-age who, at all

times relevant, owned the property located at 1124 Regency Lane, Carol Stream, Illinois 60188

(“subject property”).

    5.     Defendant SLS is a Colorado limited liability corporation with its principal place of

business in Colorado. SLS is a foreign company and a creditor, lender, and servicer of mortgage loans

across the country, including in the state of Illinois. SLS is a furnisher of credit information to the

major credit reporting agencies, including Equifax and TransUnion.

    6.     Defendant Honda is a foreign corporation with its principal place of business in Torrance,

California.

    7.     Equifax is regularly engaged in the business of compiling and maintaining files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity.

    8.     Defendant TransUnion is a Delaware limited liability corporation with its principal place

of business located in Chicago, Illinois. TransUnion is in the business of compiling and maintaining

files relating to consumers’ credit information bearing on a consumer’s credit worthiness, credit

standing, or credit capacity, and provides consumer reports to third parties., is authorized to do

business in the State of Illinois, and is registered with the Illinois Secretary of State. It has a registered

agent located in Illinois.

    9.     TransUnion is regularly engaged in the business of compiling and maintaining files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity.




                                                        2
             Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 3 of 22 PageID #:1




                                                 BANKRUPTCY CASE

       10.    On February 29, 2016, Plaintiff filed a Chapter 13 bankruptcy petition in the United States

Bankruptcy Court, Northern District of Illinois, Case Number 16-06983 (“bankruptcy”).

       11.    Schedule D of the bankruptcy petition listed the debt owed to SLS (“Subject Loan”).

       12.    On March 2, 2016, Plaintiff filed her Original Chapter 13 Plan (“Original Plan”).

       13.    On March 5, 2016, by virtue of listing SLS as a creditor, the Bankruptcy Noticing Center

(“BNC”) served SLS with notice of Plaintiff’s bankruptcy filing and Plaintiff’s Original Plan.

       14.    On June 10, 2016, Plaintiff filed a Modified Chapter 13 Plan (“Modified Plan”).

       15.    Plaintiff’s Modified Plan proposed to treat SLS’s claim as follows:

                  “Debtor is surrendering the real property located at 1124 Regency Lane, Carol
                  Stream, Illinois to America's Servicing Co / Wells Fargo Bank, N.A. and
                  Specialized Loan Servicing (SLS) in full satisfaction of its claims.”

       16.    On June 17, 2016, Plaintiff’s Modified Plan was confirmed by the Honorable Judge

William V. Altenberger.

       17.    Plaintiff fully performed her duties and made all payments as was required under the terms

of her confirmed Chapter 13 Plan.1

       18.    On June 4, 2018, the Bankruptcy Court entered an Order of Discharge in Plaintiff’s case

of all dischargeable debts, including the subject loan.

       19.    The Order of Discharge expressly states:

                  “This order means that no one may make any attempt to collect a discharged debt
                  from the debtors personally. For example, creditors cannot sue, garnish wages,
                  assert a deficiency, or otherwise try to collect from the debtors personally on
                  discharged debts...”




   1
     A confirmed plan constitutes a new contract between the debtor and creditors and a creditor’s rights are defined by
   the confirmed plan. Consequently, a pre-petition claim provided for in a confirmed plan is no longer a pre-petition
   claim. Thus, any scheduled payments are governed by the confirmed plan and are made directly to the bankruptcy
   trustee for distribution to creditors.

                                                             3
             Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 4 of 22 PageID #:1




       20.    On June 6, 2018, the BNC served SLS with the Order of Discharge.2

       21.    Pursuant to 11 U.S.C. §524, the Order of Discharge invoked the protections of the

discharge injunction prohibiting any acts to collect upon the subject loan by SLS.

       22.    On July 26, 2018, Plaintiff’s bankruptcy case closed and the Trustee was discharged.

       23.    Plaintiff’s personal liability on the subject loan was extinguished via her bankruptcy

discharge, thus terminating the business relationship with SLS and any of its predecessors, successors

and assigns.

         CREDIT REPORTING AND PLAINTIFF’S CREDIT DISPUTE TO TRANSUNION AND EQUIFAX

       24.    In late 2018, Plaintiff checked her credit reports to make sure all creditors were reporting

accurately. Plaintiff discovered that Honda, SLS, Equifax, and TransUnion were reporting inaccurate,

misleading and incomplete information. Specifically, Equifax and SLS were reporting the subject

loan with, an incorrect payment status of charge-off and without a discharged status.3

       25.    The reporting of the subject loan was patently inaccurate, incomplete, and materially

misleading because the subject loan was discharged in Plaintiff’s bankruptcy and should not have

been reporting with a collection/charge-off payment status, as Plaintiff was current with payments up

until she filed for bankruptcy.

       26.    Moreover, Equifax and SLS should have been reporting that the subject loan was

discharged in Plaintiff’s bankruptcy, and should not have had remarks that the bankruptcy was

dismissed, as the bankruptcy was not dismissed, but discharged in Plaintiff’s Chapter 13 bankruptcy.4




   2
     At no time did SLS file any proceedings to declare the subject debt as “non-dischargeable” pursuant to 11 U.S.C.
   §523 et seq.
   3
     To help furnishers comply with their requirements under the FCRA, the Consumer Data Industry Association
   (“CDIA”), in cooperation with the Credit Reporting Agencies, publishes a Credit Reporting Resource Guide for
   reporting data called the “Metro 2 Format.”
   4
     Pursuant to the CDIA guidelines, a Chapter 13 bankruptcy, once completed and discharged, should be reported as
   “Discharged through BK Chapter 13. See 2013 CDIA Manual; page 6-21.

                                                           4
             Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 5 of 22 PageID #:1




       27.    Furthermore, both Equifax and TransUnion were reporting Plaintiff’s Honda account with

a monthly payment amount of $508, despite the account being paid and closed.

              a. Plaintiff’s Dispute Letter to Equifax

       28.    December 13, 2018, Plaintiff sent a detailed dispute letter to Equifax requesting that her

credit report be updated accurately reflect the account status and payment status of the subject loan.

Furthermore, Plaintiff requested that the Monthly Payment status of the Honda account be updated.

       29.    Among other items, Plaintiff’s dispute letter stated the following:

                    “1) Specialized Loan Servicing-This account was surrendered through my case
                    and my liability has been severed. The balance, payment status, amount past due,
                    and remarks are incorrect and need to be removed in full…

                     3) American Honda-This account is closed and the monthly payment of $508
                    should be zero…

                    I want you to investigate all of the above accounts and contact them separately
                    to update their information…”

       30.    Upon information and belief, SLS and Honda received notice of Plaintiff’s dispute letter

and all enclosed supporting documents from Equifax within five days of Equifax receiving Plaintiff’s

dispute letter. See 15 U.S. Code §1681i(a)(2).5

              b. Equifax’s Continuing Inaccurate Reporting

       31.    On March 8, 2019, Plaintiff checked her Equifax report and discovered that Equifax was

reporting the SLS and Honda tradelines as follows:




   5
       Plaintiff attached her bankruptcy case documents, driver’s license, and bank statement to her dispute letter.

                                                                5
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 6 of 22 PageID #:1




   32.    The reporting of the SLS trade line is patently inaccurate, incomplete, and creates a

materially misleading impression that Plaintiff’s bankruptcy was dismissed. However, Plaintiff is no

longer personally liable and the account is not in collections or charged off, as Plaintiff’s Chapter 13

bankruptcy was discharged on June 4, 2018.

   33.    Moreover, SLS and Equifax failed to report the SLS trade line as discharged in bankruptcy.

   34.    Furthermore, the reporting of the Honda trade line is patently inaccurate, incomplete, and

creates a materially misleading impression that Plaintiff is still personally responsible for, and

obligated to pay, a monthly payment amount even though the account is fully paid off and closed.



                                                    6
             Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 7 of 22 PageID #:1




              c. Plaintiff’s Dispute Letter to TransUnion

       35.    On December 13, 2018, Plaintiff sent a detailed dispute letter to TransUnion requesting

that her credit report be updated accurately reflect the account status and payment status of the subject

loan. Furthermore, Plaintiff requested that the Monthly Payment status of the Honda account be

updated.

       36.    Among other items, Plaintiff’s dispute letter stated the following:

                    “1) Specialized Loan Servicing-This account was surrendered thorugh my case
                    and my liability has been severed. The balance, payment status, amount past due,
                    and remarks are incorrect and need to be removed in full…

                     3) American Honda-This account is closed and the monthly payment of $508
                    should be zero…

                    I want you to investigate all of the above accounts and contact them separately
                    to update their information…”

       37.    Upon information and belief, SLS and Honda received notice of Plaintiff’s dispute letter

and all enclosed supporting documents from TransUnion within five days of TransUnion receiving

Plaintiff’s dispute letter. See 15 U.S. Code §1681i(a)(2).6

              d. TransUnion’s Continuing Inaccurate reporting

       38.    On March 8, 2019 Plaintiff checked her credit report and discovered that TransUnion was

continuing to report the Honda account as follows:




   6
       Plaintiff attached her bankruptcy case documents, driver’s license, and bank statement to her dispute letter.

                                                                7
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 8 of 22 PageID #:1




   39.    The reporting of the Honda trade line is patently inaccurate, incomplete, and creates a

materially misleading impression that Plaintiff is still personally responsible for, and obligated to pay

a monthly payment amount. However, Plaintiff is no longer personally liable on the Honda account,

as Plaintiff has completely paid off and closed the account.

                                   IMPACT OF CONTINUING
                       INACCURATE REPORTING ON PLAINTIFF’S CREDIT FILES

   40.    The erroneous reporting of the SLS and Honda accounts paint a false and damaging image

of Plaintiff. After it was provided notice by Plaintiff, SLS, and Honda, both TransUnion and Equifax

did not update the Honda trade line to accurately reflect the status of the account. Furthermore,

Equifax failed to update the SLS trade line to accurately reflect the status of the subject loan.




                                                     8
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 9 of 22 PageID #:1




   41.     The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to her ability to regain a firm foothold on her creditworthiness,

credit standing, credit capacity, and her ability to move forward after her bankruptcy discharge.

   42.     The inaccurate reporting of subject loan had significant adverse effects on Plaintiff’s credit

rating because it created a false impression that Plaintiff was still personally liable and obligated to

pay on the subject loan and Honda account, rendering Plaintiff a high-risk consumer and damaging

her creditworthiness.

   43.     In an effort to remedy the continued inaccurate and incomplete reporting of the subject

loan and to validate the accuracy of Defendants’ credit reporting, Plaintiff purchased a TransUnion

3-Bureau Credit Report and Score for $39.95.

   44.     The TransUnion 3-Bureau Credit Report revealed that SLS, Honda, Equifax and

TransUnion were still failing to accurately report the subject loan and Honda account.

   45.     Plaintiff suffered monetary damages she otherwise would not have incurred had

Defendants ceased or corrected the inaccurate and incomplete reporting of the subject loan and Honda

account after Plaintiff’s dispute.

   46.     As a result of the conduct, actions, and inaction of Defendants, Plaintiff has suffered

various types of damages as set forth herein, including specifically, out-of-pocket expenses, the loss

of credit, the loss of ability to purchase and benefit from a credit line, and other frustration and

aggravation associated with writing dispute letters, time and money expended meeting with her

attorneys, tracking the status of her disputes, monitoring her credit file, and mental and emotional

pain and suffering.

   47.     Due to the conduct of the Defendants, Plaintiff was forced to retain counsel to force

compliance with the Fair Credit Reporting Act.



                                                     9
          Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 10 of 22 PageID #:1




                        COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                                 (AGAINST SLS)
    48.      Plaintiff restates and reallages paragraphs 1 through 47 as though fully set forth herein.

    49.      Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(b) and (c).

    50.      SLS is a “person” as defined by 15 U.S.C. §1681a(b).

    51.      SLS is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial

institution” as defined by 15 U.S.C. §1681a(t).

    52.      At all times relevant, the above mentioned credit reports were “consumer reports” as the

term is defined by §1681a(d)(1).

    53.      SLS violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with

respect to the disputed information after receiving requests for an investigation from Equifax and

Plaintiff.

    54.      SLS violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant information,

namely Plaintiff’s discharge order, provided by Plaintiff and Equifax pursuant to 15 U.S.C.

§1681i(a)(2).

    55.      Had SLS reviewed the information provided by Plaintiff, and Equifax, it would have

corrected the inaccurate designation of the subject loan, transmitting the correct information to

Equifax. Instead, SLS wrongfully and erroneously confirmed its inaccurate reporting without

conducting a reasonable investigation.

    56.      SLS violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of the

investigation of Plaintiff’s dispute with Equifax.

    57.      SLS violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its

investigation to Equifax after being put on notice and discovering inaccurate and misleading reporting

with respect to the subject loan and Plaintiff.


                                                      10
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 11 of 22 PageID #:1




   58.     SLS violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently

block the inaccurate information on Plaintiff’s credit files.

   59.     SLS failed to conduct a reasonable investigation of its reporting of the subject loan, record

that the information was disputed, or delete the inaccurate reporting from Plaintiff’s credit file within

30 days of receiving notice of a dispute from Equifax under 15 U.S.C. §1681i(a)(1).

   60.     Despite the blatantly obvious error on Plaintiff’s credit file, and Plaintiff’s efforts to correct

the error, SLS did not correct the errors or trade line to report accurately and completely. Instead, SLS

wrongfully furnished and reported the inaccurate, incomplete, and misleading information after

Plaintiff’s dispute to one or more third parties.

   61.     A reasonable investigation by SLS would have confirmed the veracity of Plaintiff’s

dispute, yet the inaccurate information continues to be reported on Plaintiff’s credit file.

   62.     Had SLS taken steps to investigate Plaintiff’s valid dispute or Equifax’s request for

investigation, it would have permanently corrected the erroneous and misleading credit reporting.

Plaintiff provided all relevant information in her request for investigation. Furthermore, Plaintiff’s

bankruptcy information is public record that is widely available and easily accessible.

   63.     By deviating from the standards established by the mortgage servicing industry and the

FCRA, SLS acted with reckless and willful disregard for its duty as a furnisher to report accurate and

complete consumer credit information to Equifax.




                                                      11
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 12 of 22 PageID #:1




   WHEREFORE, Plaintiff VEENA V. OZA respectfully prays this Honorable Court for the
   following relief:
      a. Declare that the practices complained of herein are unlawful and violate the
         aforementioned statute;
      b. Order the deletion or modification of all adverse credit reporting relating to the subject
         loan;
      c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
         underlying FCRA violations;
      d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
         to 15 U.S.C. §1681n;
      e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
         FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
      f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n
         and 15 U.S.C. §1681o; and
      g. Award any other relief as this Honorable Court deems just and appropriate.

                    COUNT II- VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                            (AGAINST HONDA)
   64.    Plaintiff restates and reallages paragraphs 1 through 63 as though fully set forth herein.

   65.    Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(b) and (c).

   66.    Honda is a “person” as defined by 15 U.S.C. §1681a(b).

   67.    Honda is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial

institution” as defined by 15 U.S.C. §1681a(t).

   68.    At all times relevant, the above mentioned credit reports were “consumer reports” as the

term is defined by §1681a(d)(1).

   69.    Honda violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with

respect to the disputed information after receiving requests for an investigation from Equifax,

TransUnion, and Plaintiff.

   70.    Honda violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant information,

provided by Plaintiff, TransUnion, and Equifax pursuant to 15 U.S.C. §1681i(a)(2).




                                                   12
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 13 of 22 PageID #:1




   71.     Had Honda reviewed the information provided by Plaintiff, TransUnion, and Equifax, it

would have corrected the inaccurate designation of the subject loan, transmitting the correct

information to TransUnion and Equifax. Instead, Honda wrongfully and erroneously confirmed its

inaccurate reporting without conducting a reasonable investigation.

   72.     Honda violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of the

investigation of Plaintiff’s dispute with TransUnion and Equifax.

   73.     Honda violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its

investigation to TransUnion and Equifax after being put on notice and discovering inaccurate and

misleading reporting with respect to the subject loan and Plaintiff.

   74.     Honda violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently

block the inaccurate information on Plaintiff’s credit files.

   75.     Honda failed to conduct a reasonable investigation of its reporting of the Honda account,

record that the information was disputed, or delete the inaccurate reporting from Plaintiff’s credit file

within 30 days of receiving notice of a dispute from TransUnion and Equifax under 15 U.S.C.

§1681i(a)(1).

   76.     Despite the blatantly obvious error on Plaintiff’s credit file, and Plaintiff’s efforts to correct

the error, Honda did not correct the errors or trade line to report accurately and completely. Instead,

Honda wrongfully furnished and reported the inaccurate, incomplete, and misleading information

after Plaintiff’s dispute to one or more third parties.

   77.     A reasonable investigation by Honda would have confirmed the veracity of Plaintiff’s

dispute, yet the inaccurate information continues to be reported on Plaintiff’s credit file.




                                                      13
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 14 of 22 PageID #:1




   78.    Had Honda taken steps to investigate Plaintiff’s valid dispute or TransUnion and Equifax’s

request for investigation, it would have permanently corrected the erroneous and misleading credit

reporting. Plaintiff provided all relevant information in her request for investigation.

   79.    By deviating from the standards established by the mortgage servicing industry and the

FCRA, Honda acted with reckless and willful disregard for its duty as a furnisher to report accurate

and complete consumer credit information to TransUnion and Equifax.

   WHEREFORE, Plaintiff VEENA V. OZA respectfully prays this Honorable Court for the
   following relief:
       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Order the deletion or modification of all adverse credit reporting relating to the subject
          loan;
       c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
          underlying FCRA violations;
       d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
          to 15 U.S.C. §1681n;
       e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
          FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
       f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n
          and 15 U.S.C. §1681o; and
       g. Award any other relief as this Honorable Court deems just and appropriate.

                    COUNT III - VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                           (AGAINST EQUIFAX)
   80.    Plaintiff restates and realleges paragraphs 1 through 79 as though fully set forth herein.

   81.    Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   82.    Equifax is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   83.    At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).




                                                    14
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 15 of 22 PageID #:1




   84.     If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free of

charge and record the current status of the disputed information, or delete the item within 30 days of

receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

   85.     Plaintiff provided Equifax with all relevant information and documentation in her request

for investigation to reflect her bankruptcy discharge and that she is no longer personally liable for the

subject loan.

   86.     Furthermore, Plaintiff provided Equifax with all relevant information to reflect that he is

no longer liable to make payments on Honda account.

   87.     Equifax prepared Plaintiff’s credit reports containing inaccurate and materially misleading

information by reporting the subject loan with an inaccurate payment status of collection/charge-off

when in fact Plaintiff had received a bankruptcy discharge. Furthermore, Equifax added remarks that

Plaintiff’s Chapter 13 bankruptcy had been dismissed, when in fact it was discharged.

   88.     A simple review of the relevant documents submitted by Plaintiff would have confirmed

that Plaintiff had filed and was discharged in bankruptcy and that the reported payment status was

inaccurate.

   89.     Moreover, Equifax prepared Plaintiff’s credit reports containing inaccurate and materially

misleading information by reporting the Honda account with an inaccurate monthly payment status

when in fact Plaintiff had fully paid off this account.

   90.     Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it furnished

and refurnished regarding Plaintiff. On numerous occasions, Equifax has prepared a patently false

and a materially misleading consumer report concerning Plaintiff. Equifax had actual knowledge of



                                                     15
             Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 16 of 22 PageID #:1




Plaintiff’s bankruptcy discharge after Plaintiff included her bankruptcy discharge order attached to

her dispute letter on December 13, 2018.7

       91.    Equifax violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation to

determine whether the disputed information was accurate and to subsequently delete or correct the

information on Plaintiff’s credit files.

       92.    Had Equifax taken any steps to investigate Plaintiff’s valid dispute, it would have

determined that subject loan and other debts were discharged in Plaintiff’s bankruptcy on June 4,

2018. Furthermore, Equifax would have determined that Plaintiff no longer owed a monthly paymern

on the Honda account.

       93.    Equifax violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to SLS and Honda. Upon information and belief, Equifax also failed to include all relevant

information as part of the notice to SLS and Honda regarding Plaintiff’s dispute that Equifax received

from the Plaintiff.

       94.    Equifax violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff and SLS with regard to the subject loan.

       95.    Equifax violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff and Honda with regard to the Honda account.

       96.    Equifax violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s dispute.

       97.    After Plaintiff’s written detailed dispute, Equifax had specific information related to

Plaintiff’s bankruptcy case, and subsequent discharge order, which included the subject loan.


   7
     In compliance with FCRA section 1681i(5)(D), Equifax must implement an automated system through which
   furnishers of information to TransUnion may report the results of a reinvestigation that finds incomplete or inaccurate
   information in a consumer’s file to other such consumer reporting agencies. This system, called e-OSCAR-web, is
   available for use by all data furnishers.

                                                             16
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 17 of 22 PageID #:1




   98.     Equifax knew that the inaccurate designation of the subject loan on Plaintiff’s credit file

under the SLS trade line having an inaccurate payment status after her bankruptcy discharge would

have a significant adverse effect on Plaintiff’s credit worthiness and ability to receive a “fresh start”

after completing her bankruptcy.

   99.     Furthermore, Equifax knew that failing to designate Plaintiff’s account as discharged in

bankruptcy after her bankruptcy discharge would have a significant adverse effect on Plaintiff’s credit

worthiness and ability to receive a “fresh start” after completing her bankruptcy.

   100. Moreover, knew that the inaccurate designation of the Honda account on Plaintiff’s credit

file under the Honda trade line having a monthly payment would have a significant adverse effect on

Plaintiff’s credit worthiness

   101. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

   102. Despite actual knowledge that Plaintiff’s credit file was erroneous, Equifax readily sold

Plaintiff’s inaccurate and misleading report to one or more third parties, thereby misrepresenting

Plaintiff and, ultimately, Plaintiff’s creditworthiness.

   103. By deviating from the standards established by the credit reporting industry and the FCRA,

Equifax acted with a reckless disregard for its duties to report accurate and complete consumer credit

information.

   104. It is Equifax’s regular business practice to continually report disputed information without

taking the required investigatory steps to meaningfully verify such information as accurate.

   105. Equifax’s perpetual non-compliance with the requirements of the FCRA is indicative of

the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit file and

reporting her credit information.



                                                     17
        Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 18 of 22 PageID #:1




   106. Equifax acted reprehensively and carelessly by failing to report the subject loan as

discharged in bankruptcy, and reporting an inaccurate payment status, and that Plaintiff’s bankruptcy

was dismissed after Plaintiff was discharged in bankruptcy.

   107. Upon information and belief, Equifax has exhibited a pattern of refusing to correct

consumer credit files despite being on notice of patently false and materially misleading information

contained in such files, ultimately valuing its own bottom line above its grave responsibility to report

accurate data on consumers.

   108. As stated above, Plaintiff was severely harmed by Equifax’s conduct.

   WHEREFORE, Plaintiff VEENA V. OZA respectfully prays this Honorable Court for the
   following relief:
      a. Declare that the practices complained of herein are unlawful and violate the
         aforementioned statute;
      b. Order the deletion of all adverse credit reporting;
      c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
         FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
      d. Award each Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
         pursuant to 15 U.S.C. §1681n;
      e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
         FCRA violations, pursuant to 15 U.S.C. §1681n;
      f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
         and 15 U.S.C. §1681o; and
      g. Award any other relief as this Honorable Court deems just and appropriate.

                  COUNT IV - VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                       (AGAINST TRANSUNION)
   109. Plaintiff restates and realleges paragraphs 1 through 108 as though fully set forth herein.

   110. TransUnion is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   111. TransUnion is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   112. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).
                                                    18
        Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 19 of 22 PageID #:1




    113. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free of

charge and record the current status of the disputed information, or delete the item within 30 days of

receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    114. Plaintiff provided TransUnion with all relevant information in her request for investigation

to that she is no longer required to make monthly payments on the Honda account.

    115. TransUnion prepared Plaintiff’s credit reports containing inaccurate and materially

misleading information by reporting the Honda account with a monthly payment amount when in fact

Plaintiff had paid the account off in full, and owed no monthly payment amount.

    116. A simple review of the dispute submitted by Plaintiff would have confirmed that Plaintiff

had paid the Honda account in full and did not have a monthly payment amount owed or scheduled.

    117. TransUnion violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it furnished

and refurnished regarding Plaintiff. On numerous occasions, TransUnion has prepared a patently false

and a materially misleading consumer report concerning Plaintiff.

    118. TransUnion violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable

investigation to determine whether the disputed information was accurate and to subsequently delete

or correct the information on Plaintiff’s credit files.

    119. Had TransUnion taken any steps to investigate Plaintiff’s valid dispute, it would have

determined that the Honda account was paid in full and that Plaintiff was not required to make a

monthly payment.

    120. TransUnion violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to Honda. Upon information and belief, TransUnion also failed to include all relevant



                                                      19
         Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 20 of 22 PageID #:1




information as part of the notice to Honda regarding Plaintiff’s dispute that TransUnion received from

the Plaintiff.

    121. TransUnion violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff and Honda with regard to the subject loan.

    122. TransUnion violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s dispute.

    123. TransUnion knew that the inaccurate designation of the Honda accountt on Plaintiff’s

credit file under the Honda trade line having a scheduled monthly payment would have a significant

adverse effect on Plaintiff’s creditworthiness.

    124. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

    125. Despite actual knowledge that Plaintiff’s credit file was erroneous, TransUnion readily sold

Plaintiff’s inaccurate and misleading report to one or more third parties, thereby misrepresenting

Plaintiff and, ultimately, Plaintiff’s creditworthiness.

    126. By deviating from the standards established by the credit reporting industry and the FCRA,

TransUnion acted with a reckless disregard for its duties to report accurate and complete consumer

credit information.

    127. It is TransUnion’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as accurate.

    128. TransUnion’s perpetual non-compliance with the requirements of the FCRA is indicative

of the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit file and

reporting her credit information.




                                                     20
        Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 21 of 22 PageID #:1




   129. TransUnion acted reprehensively and carelessly by reporting Plaintiff owing a scheduled

payment amount on the Honda account.

   130. Upon information and belief, TransUnion has exhibited a pattern of refusing to correct

consumer credit files despite being on notice of patently false and materially misleading information

contained in such files, ultimately valuing its own bottom line above its grave responsibility to report

accurate data on consumers.

   131. As stated above, Plaintiff was severely harmed by TransUnion’s conduct.

   WHEREFORE, Plaintiff VEENA V. OZA respectfully prays this Honorable Court for the
   following relief:
      a. Declare that the practices complained of herein are unlawful and violate the
         aforementioned statute;
      b. Order the deletion of all adverse credit reporting;
      c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
         FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
      d. Award each Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
         pursuant to 15 U.S.C. §1681n;
      e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
         FCRA violations, pursuant to 15 U.S.C. §1681n;
      f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
         and 15 U.S.C. §1681o; and
      g. Award any other relief as this Honorable Court deems just and appropriate.




                                                    21
     Case: 1:19-cv-05716 Document #: 1 Filed: 08/26/19 Page 22 of 22 PageID #:1




Plaintiff demands trial by jury.



Dated: August 26, 2019                        Respectfully Submitted,

                                              /s/ Alexander J. Taylor
                                              /s/ Marwan R. Daher
                                              /s/ Omar T. Sulaiman
                                              Alexander J. Taylor, Esq.
                                              Marwan R. Daher, Esq.
                                              Omar T. Sulaiman, Esq.
                                              Counsel for Plaintiff
                                              Sulaiman Law Group, Ltd
                                              2500 S Highland Ave, Suite 200
                                              Lombard, IL 60148
                                              Telephone: (630) 575-8181
                                              ataylor@sulaimanlaw.com
                                              mdaher@sulaimanlaw.com
                                              osulaiman@sulaimanlaw.com




                                         22
